Citation Nr: 0720965	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for teeth other than 
numbers 8, 9, 23, 24, and 25, for treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
in which the RO denied the veteran's claim of service 
connection for dental injury.  In April 2004, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in May 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2004.

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board notes that, on the June 2004 VA Form 9 submitted 
and signed by the veteran, the appellant checked a box 
indicating that he desired a hearing before a member of the 
Board (Veterans Law Judge); he added a handwritten notation 
that he desired a video conference hearing at the RO.  Later 
that same month, his representative submitted VA Form 646 
("Statement of Accredited Representative in Appealed Case") 
and noted that a video conference hearing had been requested.  

In a June 2005 letter, the RO notified the veteran that he 
was scheduled to appear at a video conference hearing on July 
12, 2005.  On June 30, 2005, the veteran submitted a written 
request to reschedule him for another hearing.

The record reflects that the veteran failed to report for a 
July 12, 2005, video conference hearing.  However, the Board 
notes that the veteran's signed written request for a 
postponement indicated that he would be out of town for eight 
weeks due to his job and that the Board did not receive his 
request for postponement until September 2004.  

On these facts, the Board finds that there remains an 
outstanding video conference hearing request.  Pursuant to 38 
C.F.R. § 20.700 (2006), a hearing on appeal will be granted 
to a veteran who requests a hearing and is willing to appear 
in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules video conference hearings between the 
RO and the Board, a remand of this matter to the RO is 
necessary.
 
Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a video conference hearing before a 
Veterans Law Judge pursuant to the 
veteran's June 2004 request.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2006).  

2.  If the veteran no longer desires a 
Board hearing, a signed writing to that 
effect (preferably by the veteran) should 
be placed in the claims file.  Otherwise, 
after the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 







Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


